COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-053-CV
 
IN RE GERMANIA FARM MUTUAL       
           
           
           
           
    RELATOR
INSURANCE ASSOCIATION
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
The court has considered relator's
petition for writ of mandamus, motion for temporary relief and supplemental
motion for temporary relief and is of the opinion that relief should be denied.
Accordingly, relator's petition for writ of mandamus, motion for temporary
relief and supplemental motion for temporary relief are denied.
Relator shall pay all costs of this
original proceeding, for which let execution issue.
 
                                                                       
PER CURIAM
 
PANEL B: HOLMAN, GARDNER, and WALKER, JJ.
DELIVERED: March 28, 2003

1. See Tex. R. App. P. 47.4.